United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3240
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Catrina Larson,                         *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 26, 2005
                                Filed: August 22, 2005
                                 ___________

Before WOLLMAN, BEAM, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Catrina Larson pleaded guilty to conspiracy to distribute 500 or more grams of
methamphetamine, an offense which subjected her to the statutory mandatory
minimum 10-year sentence set forth in 21 U.S.C. § 841(b)(1)(A), unless she qualified
for safety valve relief under 18 U.S.C. § 3553(f). Proceedings on Larson's safety
valve eligibility began in April 2004 and continued in August 2004. In the meantime,
in June 2004, the United States Supreme Court decided Blakely v. Washington, 124
S. Ct. 2531 (2004). Relying on Blakely, Larson lodged a timely objection to the
constitutionality of the Sentencing Guidelines during her sentencing proceedings,
which the district court1 denied.

      The district court concluded that Larson was eligible for the safety valve, and
instead of being subject to the statutory minimum of 120 months, Larson's sentencing
range was set at 87 to 108 months. Though Larson's counsel advocated that she be
sentenced at the bottom of her guidelines' range, the district court instead sentenced
her to 96-months' imprisonment. On appeal, Larson contends that she should be
resentenced under the advisory guidelines scheme.

       Because Larson timely objected at sentencing to the constitutionality of the
guidelines, we review her claim for harmless error. United States v. Pirani, 406 F.3d
543, 549 (8th Cir. 2005) (en banc). Larson's claim involves only non-constitutional
Booker error–the district court's treatment of the guidelines as mandatory. Thus, the
government has the burden to establish that we do not have "grave doubt" as to
whether the error substantially influenced the outcome of the proceedings. United
States v. Haidley, 400 F.3d 642, 644-45 (8th Cir. 2005). The government can meet
its burden in this case because the district court sentenced Larson in the middle of her
guidelines' range, despite counsel's entreaties for a sentence at the low end. United
States v. Brooks, No. 04-3320, 2005 WL 1875718, at *2 (8th Cir. Aug. 10, 2005)
(holding that because district court sentenced defendant to the middle of the
applicable guidelines' range, the court had no grave doubt whether the application of
mandatory guidelines substantially influenced the district court's sentence).

       Furthermore, we find that Larson's sentence is reasonable under the factors set
forth in 18 U.S.C. § 3553(a). We therefore affirm the district court.
                       ______________________________


      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                          -2-